JOHN W. HUBER, United States Attorney (#7226)
LESLIE A. GOEMAAT, Special Assistant United States Attorney (MA #676695)
RICHARD M. ROLWING, Special Assistant United States Attorney (OH #0062368)
ARTHUR J. EWENCZYK, Special Assistant United States Attorney (NY #5263785)
JOHN E. SULLIVAN, Senior Litigation Counsel, Tax Division (WI #1018849)
Attorneys for the United States of America
111 South Main Street, #1800
Salt Lake City, Utah 84111
Telephone: (801) 524-5682
Email: leslie.a.goemaat@usdoj.gov
        richard.m.rolwing@usdoj.gov
        arthur.j.ewenczyk@usdoj.gov
        john.e.sullivan@usdoj.gov
________________________________________________________________________

                       IN THE UNITED STATES DISTRICT COURT

                    DISTRICT OF UTAH, CENTRAL DIVISION
________________________________________________________________________

UNITED STATES OF AMERICA,                 :          Case No. 2:18-CR-365-JNP-BCW

                     Plaintiff,           :
                                                     MOTION TO UNSEAL PLEADINGS
       v.                                 :          RELATED TO THE RULE 15
                                                     DEPOSITION OF BRENDAN
LEV ASLAN DERMEN,                         :          MORRISSEY
  a/k/a Levon Termendzhyan,
                                          :
                     Defendants.                     District Judge Jill N. Parrish
                                          :          Magistrate Judge Brooke C. Wells


       The United States of America moves this Court for an order unsealing the following

pleadings related to the Rule 15 deposition of Brendan Morrissey: ECF 280 (government’s Rule

15 motion); ECF 305 (government’s reply); ECF 313 (government’s sur-surreply), ECF 318

(Court’s order granting the government’s motion).

       Respectfully submitted this 28th of August 2019,

                                              /s/ John E. Sullivan
                                              JOHN E. SULLIVAN
                                              Senior Litigation Counsel

                                                 1
                                       Certificate of Service

         I certify that on the 28th day of August 2019, I electronically filed the foregoing with the
Clerk of Court using the CM/ECF electronic filing system, which will send notice of electronic
filing to counsel of record in this case.

                                               /s/ John E. Sullivan
                                               JOHN E. SULLIVAN
                                               Senior Litigation Counsel




                                                  2
